Citation Nr: 0019198	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension for aid and attendance 
or housebound benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in January 1999, by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Initially, the Board notes that the RO concluded that the 
appellant's claim for special monthly pension benefits is 
well grounded.  The Board agrees; the statement from the 
private physician dated in April 1999, to the effect that the 
appellant was "homebound" is deemed sufficient to render 
the claim plausible.  However, after careful review of the 
record, the Board concludes that additional development is 
necessary in this case.  In the January 1999 decision, the RO 
provided ratings for total hip replacement due to vascular 
necrosis and alcoholic liver disease.  Further review of the 
record reveals that the appellant carries additional 
diagnoses which apparently have not been considered in 
conjunction with his claim for special monthly pension 
benefits.  On VA examination in December 1998, the appellant 
was diagnosed with hypertension and in April 1999, a private 
physician indicated that the appellant had congestive heart 
failure as well as degenerative joint disease of both knees.  
The record does not reflect that ratings have been provided 
for any of these disabilities.

In view of the above and in an effort to ensure due process, 
this case is REMANDED for the following action:

1. The appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2. The RO should review the evidence and 
identify all diagnosed disabilities of 
record to include hypertension, 
congestive heart failure and 
degenerative joint disease of the 
knees.  The appellant should be 
scheduled for VA examinations, as 
deemed necessary.  Upon completion of 
these actions, the RO should 
readjudicate the appellant's claim for 
special monthly pension taking the 
above development into consideration.

3. If the claim remains denied, the 
appellant and his representative 
should be provided an appropriate 
Supplemental Statement of the Case and 
given the opportunity to respond.  
Thereafter, the case should be 
returned to the Board, if in order.  
The appellant need take no action 
until he is notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


